     Case 2:20-cv-05154-DMG-KS Document 1 Filed 06/10/20 Page 1 of 16 Page ID #:1



 1   MKRTCHYAN LAW
     Narine Mkrtchyan, Esq. (SBN. 243269)
 2
     1010 North Central Avenue, Suite 204
 3   Glendale, CA 91202
     Telephone No. (818) 388-7022
 4   Web: www.narinelaw.com
     Email: narine56@msn.com
 5

 6
     Attorney for Plaintiff
 7   MELANIE LYNDSAY HERNANDEZ

 8
                            UNITED STATES DISTRICT COURT
 9
                            CENTRAL DISTRICT OF CALIFORNIA
10
      MELANIE LYNDSAY HERNANDEZ                    Case No.
11    by and through her guardian ad litem         COMPLAINT FOR DAMAGES
      CLAUDIA SUGEY CHAVEZ as
12    successor in interest to decedent            1. Wrongful Death/Violation of Civil
13
      DANIEL HERNANDEZ,                            Rights (42 U.S.C. §1983);
                      Plaintiff,                   2. Unlawful Custom/Practice (42
14
                                                   U.S.C. §1983);
15                    vs.
                                                   3. Wrongful Death/Negligence
16    CITY OF LOS ANGELES, OFFICER
      TONI MCBRIDE #43335 individually             4. Calif. Civil Code § 51.7, 52.1
17    and as a peace officer, and DOES 1-10
18                                                 5. Violation of Civil Rights (42 U.S.C.
                 Defendants                        § 1985 (2))
19

20
                                                   DEMAND FOR JURY TRIAL

21
                                     JURISDICTION
22
        1. Jurisdiction of this court is invoked under 28 U.S.C. §§ 1343, (1), (2), (3)
23
           and (4).
24

25
                                               1
26
     Case 2:20-cv-05154-DMG-KS Document 1 Filed 06/10/20 Page 2 of 16 Page ID #:2



 1

 2            ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
 3
     2.    This action at law for money damages arises under Title 42 U.S.C. Sections,
 4
     1983, 1985 and 1988 and the United States Constitution, the laws of the State of
 5
     California and common law principles to redress a deprivation under color of state
 6   law of rights, privileges and immunities secured to plaintiff by said statutes, and by
 7   the Fourth, and Fourteenth Amendments of the United States Constitution.
 8

 9   3.    At all times herein mentioned, plaintiff MELANIE LYNDSAY
     HERNANDEZ was and is a Hispanic resident of the United States, residing in City
10
     of Los Angeles. Plaintiff MELANIE LYNDSAY HERNANDEZ is the natural
11
     daughter of decedent DANIEL HERNANDEZ, age 38. At the time of his death,
12
     DANIEL HERNANDEZ resided in Los Angeles County, City of Los Angeles.
13

14   4.    At all times herein mentioned, defendant CITY OF LOS ANGELES,
15   (hereinafter identified as "CITY") was and is a public entity duly organized and

16   existing as such under the laws of and in the State of California. LOS ANGELES
     POLICE DEPARTMENT is an agency of Defendant CITY and Defendant CITY is
17
     a "person" subject to suit within the meaning of 42 U.S.C. § 1983 under Monell v.
18
     Dept. Social Services, (1978) 436 U.S. 658, 691. Under California Government
19
     Code § 815.2(a), Defendant CITY is liable for any and all wrongful acts
20   hereinafter complained of committed by any of the individual officer defendants.
21

22   5.    At all times herein mentioned, defendants TONI MCBRIDE #43335,

23   individually and as a peace officer, DOES 1-10, were and now are, each duly
     appointed peace officers and ranking officers and employees of the LOS
24

25
                                               2
26
     Case 2:20-cv-05154-DMG-KS Document 1 Filed 06/10/20 Page 3 of 16 Page ID #:3



 1   ANGELES POLICE DEPARTMENT and Defendant CITY, qualified and acting
 2   under color of state law, and as the employee, agent and representative of every

 3   other defendant.

 4
     6.    Plaintiff is informed and believes and thereon alleges that each of the
 5
     defendants designated as a DOE is intentionally and negligently responsible in
 6
     some manner for the events and happenings herein referred to, and thereby
 7   proximately caused injuries and damages as herein alleged. The true names and
 8   capacities of DOES 1 through 10, inclusive, and each of them, are not now known
 9   to Plaintiff who therefore sues said Defendants by such fictitious names. Plaintiff

10   will amend this Complaint in accordance with California Code of Civil Procedure
     Section 474 and FRCP 15 to show their true names and capacities when same have
11
     been ascertained.
12

13
     7.    At all times herein mentioned, each and every defendant herein had the legal
14   duty to oversee and supervise the hiring, conduct, employment and discipline of
15   each and every other defendant herein.
16

17   8.    At all times herein mentioned defendants were acting under the color of one
     or more statutes, laws, regulations, customs, practices and usages of the CITY and
18
     LOS ANGELES POLICE DEPARTMENT.
19

20
     9.    Defendants, and each of them, did the acts and omissions hereinafter alleged
21   in bad faith and with knowledge that their conduct intentionally violated plaintiff
22   and decedent’s constitutional rights and well established law.
23

24   10.   The events, acts and omissions herein complained of began on April 22,

25
                                               3
26
     Case 2:20-cv-05154-DMG-KS Document 1 Filed 06/10/20 Page 4 of 16 Page ID #:4



 1   2020 around 5:37 pm at the intersection of San Pedro Street and E. 32nd Street, in
 2   the City of Los Angeles. Defendants MCBRIDE and DOES 1-10 came upon a

 3   vehicle traffic collision with individuals injured and in a critical condition from the
     collision. Multiple civilian bystanders were asking police to call 911. Rather than
 4
     rendering immediate attention to the accident victims, Defendant MCBRIDE and
 5
     DOES 1-5 were standing-by near their patrol cars at a distance from the collision.
 6
     DANIEL HERNANDEZ had been injured in the accident, exited his vehicle
 7   demonstrating shock, trauma and panic. He walked a few steps from his vehicle in
 8   an unsteady gait posing no threat to anyone when Defendant MCBRIDE
 9   discharged two rounds at HERNANDEZ, taking him to the ground at which time

10   MCBRIDE discharged 4 more rounds into HERNANDEZ’ body as he lay on the
     pavement. Each of MCBRIDE’s deadly rounds lacked justification and recklessly
11
     endangered multiple bystanders. The entire incident was witnessed by multiple
12
     bystanders at the scene who captured the shooting with video recordings. At the
13
     time of the discharges, MCBRIDE and HERNANDEZ were not less than 30 feet
14   apart and shirtless HERNANDEZ posed no threat or danger to anyone and none to
15   MCBRIDE in particular. DOE Defendants 1-5 witnessed MCBRIDE’s deadly
16   force and did nothing to interfere with MCBRIDE’s deadly force when they could,

17   and upon confirming HERNANDEZ was lifeless, immediately began to concoct a
     plausible, but false scenario conspiring to cover up MCBRIDE’s wrongful
18
     misconduct by asserting HERNANDEZ posed a threat to the police and/or public
19
     because a knife was recovered from the scene. The fabricated scenario was
20
     designed to give the false and fraudulent appearance of justification for the use of
21   deadly force when MCBRIDE and DOES 1-10 knew none existed. MCBRIDE was
22   neither detained nor arrested, relieved of duty, nor referred to the Los Angeles
23   District Attorney for prosecution and remains in good standing with the CITY and

24   LAPD notwithstanding the irrefutable evidence of her unjustified homicide.

25
                                                4
26
     Case 2:20-cv-05154-DMG-KS Document 1 Filed 06/10/20 Page 5 of 16 Page ID #:5



 1

 2                              FIRST CAUSE OF ACTION

 3   (VIOLATION OF CIVIL RIGHTS-UNREASONABLE SEIZURE-DUE
     PROCESS DEPRIVATIONS 42 U.S.C. §1983)
 4
           (Against Defendant TONI MCBRIDE, DOES 1-10, individually)
 5

 6
     11.   Plaintiff refers to and re-pleads each and every allegation contained in
 7   paragraphs 1 through 10 of this complaint, and by this reference incorporates the
 8   same herein and makes each a part hereof.
 9

10   12.   Commencing at or about the aforementioned date and place, defendants
     TONI MCBRIDE, DOES 1-10, without lawful cause or justification, and acting
11
     under color of law, intentionally and maliciously seized plaintiff's decedent
12
     DANIEL HERNANDEZ, causing his death. Defendants MCBRIDE and DOES 1-
13
     5 assaulted and battered DANIEL HERNANDEZ, and reached a meeting of minds
14   to hide their knowledge that DANIEL HERNANDEZ’s death was without any
15   lawful justification. These acts of defendants constituted excessive and
16   unreasonable intentional force and such force caused plaintiff and plaintiff’s

17   decedent special and general damages, physical injuries and extreme emotional
     distress. Further, the acts of defendants deprived plaintiff and plaintiff’s decedent
18
     of rights secured to them by the Fourth and Fourteenth Amendments to the United
19
     States Constitution in that defendants deprived plaintiff's decedent of: a. the right
20
     to be free in his person against unreasonable search and seizure; b. the right not to
21   be deprived of life, liberty and property without due process of law. The aforesaid
22   homicide and cover-up by the individual defendants thereby deprived the minor
23   plaintiff of her constitutionally protected interest in the familial love, comfort,

24   companionship, and society of her father.

25
                                                5
26
     Case 2:20-cv-05154-DMG-KS Document 1 Filed 06/10/20 Page 6 of 16 Page ID #:6



 1

 2   13.   By virtue of the foregoing, defendants, and 10 or more of them, conspired

 3   for the purpose of: (i) depriving plaintiff's decedent (a) equal protection of the law;
     and (b) privileges and immunities under the law, and for the; (ii) purpose of
 4
     preventing and hindering the constituted authorities, including but not limited to,
 5
     the District Attorney of the County of Los Angeles, State of California, from
 6
     giving and securing to plaintiff's decedent equal protection of the law and
 7   deprivation of liberty without due process of law.
 8

 9   14.   Defendants and each of them, did and caused to be done, an act or acts in

10   furtherance of the object of the conspiracy, whereby plaintiff's decedent was
     deprived of rights and privileges as set forth above.
11

12
     15.   By reason of the aforesaid acts and omissions of defendants, plaintiff has
13
     been and will forever be deprived of the love, affection, society, companionship,
14   and support of decedent, all to plaintiff's damages according to proof.
15

16   16.   By reason of the aforesaid acts and omissions of defendants on April 22,

17   2020 plaintiff’s decedent suffered fatal gunshot wounds, shock to his nervous
     system, severe pain and anguish until his death at the scene, all to plaintiff's and
18
     plaintiff’s decedent’s damage in an amount according to proof.
19

20
     17.   The aforementioned acts and omissions of defendants were committed by
21   each of them knowingly, willfully, and intentionally and for the purpose of
22   depriving decedent of his constitutional rights in reckless, callous and conscious
23   disregard of the same, and by reason thereof, plaintiff claims exemplary and

24   punitive damages against defendants, and each of them, (except as to defendants

25
                                                6
26
     Case 2:20-cv-05154-DMG-KS Document 1 Filed 06/10/20 Page 7 of 16 Page ID #:7



 1   CITY) in an amount according to proof.
 2

 3                              SECOND CAUSE OF ACTION
     (Against Defendants CITY under Section 1983, Custom, Policy & Practice)
 4

 5
     18.   Plaintiff refers to and repleads each and every allegation contained in
 6
     paragraphs 1 through 17 of this complaint, and by this reference incorporates the
 7   same herein and makes each a part hereof.
 8

 9   19.   Plaintiff is informed and believes and thereon alleges that on or about April

10   22, 2020 and for at least 20 years prior thereto, defendant CITY and LOS
     ANGELES POLICE DEPARTMENT, each of them, established, maintained,
11
     enforced and applied customs, policies and practices of using and permitting the
12
     use of unnecessary, unreasonable and deadly force by:
13
           (a) Condoning a peace officer code of silence throughout the Department;
14         (b) Failing to discipline officers who engage in the use of unnecessary force;
15         (c) Failing to adequately supervise and control officers known, or who
16         reasonably should have been known, to have demonstrated dishonesty and

17         used unnecessary force;
           (d) Assigning Defendant MCBRIDE, among others, whom LAPD knew, or
18
           who reasonably should have known, to have reckless violent and homicidal
19
           propensities to duties which enable such deputies to continue to use
20
           unnecessary force;
21         (e) Conducting investigations of officers involved in misconduct, including
22         use of excessive and/or deadly force, false arrests and criminal conspiracies,
23         in such a manner as to conceal officer wrongdoing;

24         (f) Training officers for the CITY as if the LAPD were a paramilitary

25
                                              7
26
     Case 2:20-cv-05154-DMG-KS Document 1 Filed 06/10/20 Page 8 of 16 Page ID #:8



 1         organization thereby promoting attitude and behavior among the
 2         administration and rank and file inconsistent with a civilian police force;

 3         (g) Failing to create a “paper trail” of Officer misconduct by systemically
           rejecting citizen complaints at the early stages of an internal affairs or
 4
           department investigation;
 5
           (h) Assigning problem officers or employees who “work in gray” to reject
 6
           the claims of officer misconduct during the initial stages of an internal
 7         affairs or department investigation;
 8         (i) Assigning officers who are the subject of internal affairs investigations to
 9         the Department of Internal Affairs while the investigation is pending;

10         (j) Reassigning officers to administrative duties or allowing them take “time-
           off” in order to avoid any suspensions or discipline on their records;
11
           (k) Maintaining vague, ambiguous, and biased records that do not properly,
12
           adequately, or accurately apprise others of the officers’ past misconduct;
13
           (l) Failing to internally investigate any cases that are pending litigation
14         which usually relate to the most serious forms of officer misconduct;
15         (m) Failing to internally investigate claims that have not been internally
16         filed but were externally reported or known by the Department;

17         (n) Hiding behind settlements, general releases, and “no fault admissions”
           related to lawsuits or government claims;
18
           (o) Transferring, relocating, and/or promoting Officers or allowing them to
19
           resign prior to any internal investigation completing or taking place;
20
           (p) Failing to adequately flag problem officers within the department;
21         (q) Failing to adequately retrain, discipline, suspend, or terminate problem
22         officers within the department;
23         (r) Transferring, moving, and/or relocating its problem Officers to various

24         departments, stations, divisions, and positions in order to essentially

25
                                                8
26
     Case 2:20-cv-05154-DMG-KS Document 1 Filed 06/10/20 Page 9 of 16 Page ID #:9



 1         “bury,” ignore, dilute, hide, and spread these problem Officers, along with
 2         their incidents of misconduct, to other LAPD assignments and to evade

 3         internal, disciplinary, and other investigations;
           (s) Allowing its Officers to participate in “renegade,” “gang-like,” cliques,
 4
           which facilitate, conspire, promote, organize, encourage, and commit acts
 5
           of police brutality, aggressive police tactics, and officer misconduct;
 6
           (t) Allowing acts of excessive force to be committed against suspects,
 7         inmates, or defendants, in order for an Officer to gain membership into one
 8         of these renegade gang-like cliques;
 9          (u) Allowing Officers to encourage, intimidate, and compel others to “work

10         in gray,” or maintain a “code of silence,” or “blue code,” regarding these
           unconstitutional abuses in order to protect members, recruit younger
11
           officers and earn promotions.
12

13
     20.   Plaintiff is informed and believes and thereon alleges that at the time of the
14   incident alleged above and long prior thereto, the CITY and LOS ANGELES
15   POLICE DEPARTMENT and other supervisory officers of the CITY and LAPD,
16   as yet unknown to plaintiff, knew or should have known that defendants, and each

17   of them, are dishonest and corrupt individuals and who are prone to use
     unreasonable or deadly force, and failed to properly train, instruct, supervise,
18
     investigate, regulate or discipline them. These failures and the aforementioned
19
     practices, policies and customs were and are the proximate cause of the injuries
20
     and death to plaintiff's decedent.
21

22   21.   By way of example, in 2020, the Los Angeles Police Department has
23   reported seventeen (17) separate officer involved shootings and critical incidents,

24   despite the CITY’s “stay at home” orders, due to the Covid-19 pandemic. In 2019

25
                                               9
26
     Case 2:20-cv-05154-DMG-KS Document 1 Filed 06/10/20 Page 10 of 16 Page ID #:10



 1    and 2018, the LOS ANGELES POLICE DEPARTMENT reported thirty six (36)
 2    and thirty-nine (39) officer involved shootings and critical incidents.

 3
      22.      As such, these expressly adopted official policies or widespread,
 4
      longstanding practices or customs constitute a standard operating procedure of
 5
      Defendant, CITY, which has resulted in repeated incidents of
 6
      officer involved shootings and excessive force, against members of the general
 7    public, inmates, suspects, and defendants.
 8

 9    23.      Plaintiff is informed and believes and thereon alleges that at the time of the

10    incident alleged above, prior and subsequent thereto, LAPD had (A) knowledge
      Defendant Deputy TONI MCBRIDE had demonstrated her reckless and homicidal
11
      propensities prior to the death of DANIEL HERNANDEZ, (B) LAPD had
12
      inadequate use of force guidelines on the use of deadly force; (C) the training and
13
      supervision of police officers in the use of force and deadly force by the LAPD
14    was and is grossly inadequate; (D) Use of Force regulations were and are routinely
15    ignored or perverted to justify virtually all uses of force as being within LAPD
16    policy. These failures were and are the proximate cause of plaintiffs' decedent's

17    death.

18
      24.      The aforesaid acts and omissions of Defendants were done knowingly,
19
      intentionally, depriving plaintiff’s decedent of his constitutional rights and the
20
      constitutional rights of plaintiff.
21

22    25.      By reason of the aforesaid acts and omissions of defendants, plaintiff was
23    required to and did retain an attorney to institute and prosecute the within action

24    and to render legal assistance to plaintiff in order that she may vindicate the loss

25
                                                  10
26
     Case 2:20-cv-05154-DMG-KS Document 1 Filed 06/10/20 Page 11 of 16 Page ID #:11



 1    and impairment of rights and by reason thereof, plaintiff requests payments by
 2    defendants of a reasonable sum for attorney’s fees, pursuant to 42 U.S.C. §1988.

 3

 4
                                 THIRD CAUSE OF ACTION
 5
            WRONGFUL DEATH CCP § 377.10(b) against CITY, MCBRIDE,
 6
            DOES 1-10 individually
 7

 8    26.   Plaintiff refers to and repleads each and every allegation contained in
 9    paragraphs 1 through 25 of this complaint, and by this reference incorporates the

10    same herein and makes each a part hereof.

11
      27.   Plaintiff timely filed her claim for damages with the LOS ANGELES CITY
12
      Clerk on May 7, 2020.
13

14    28.   Plaintiff brings this action for wrongful death pursuant to the provisions of
15    Code of Civil Procedure § 377 (b) in that, at the time of Decedent's death, Plaintiff
16    was Decedent's heir according to the provision of Part 1 of Division 6 of the

17    Probate Code, and also pursuant to Code of Civil Procedure § 377 (b) as the
      intestate successor in interest to the estate of decedent.
18

19
      29.   At or about the aforementioned time, date and place, Defendants
20
      intentionally, negligently and recklessly assaulted and MCBRIDE shot DANIEL
21    HERNANDEZ to death thereby depriving decedent of his life without due process
22    of law in violation of his Constitutional rights under the Fourth and Fourteenth
23    Amendments.

24

25
                                                 11
26
     Case 2:20-cv-05154-DMG-KS Document 1 Filed 06/10/20 Page 12 of 16 Page ID #:12



 1    30.   On and for some time before April 22, 2020, Defendants CITY and DOES
 2    6-10, inclusive, and each of them, negligently and carelessly employed, retained,

 3    trained, supervised, assigned, controlled and negligently and carelessly failed to
      adequately discipline Defendants MCBRIDE, DOES 1-5, and each of them, at all
 4
      times materially herein knew or reasonably should have known had dangerous and
 5
      dishonest propensities for abusing their authority and for using excessive and
 6
      punitive force and violence and for falsifying their accounts and reports of their
 7    actions, especially where unreasonable force (deadly and less than deadly) was
 8    used by said Defendants.
 9

10    31.   By reason of the aforesaid acts and omissions of Defendants, Plaintiff has
      been and will forever be deprived of the love, affection, society, companionship,
11
      support and pecuniary benefits of Decedent, all to Plaintiff’s damages in the sum
12
      of according to proof.
13

14    32.   The aforesaid acts and omissions of Defendants were done knowingly,
15    intentionally and for the purpose of depriving Decedent of his life and civil rights
16    in reckless and callous disregard of the same, and by reason thereof, plaintiff

17    claims damages in an amount according to proof.

18
                                 FOURTH CAUSE OF ACTION
19
      VIOLATIONS OF CALIFORNIA CIVIL RIGHTS ACT CIVIL CODE
20
      SECTIONS 51.7, 52.1(B) against CITY, MCBRIDE, DOES 1-10
21                       (By Plaintiff Against All Defendants)
22

23    33.   Plaintiff refers to and re-pleads each and every allegation contained in

24    paragraphs 1 through 30 of this complaint, and by this reference incorporates the

25
                                                12
26
     Case 2:20-cv-05154-DMG-KS Document 1 Filed 06/10/20 Page 13 of 16 Page ID #:13



 1    same herein and makes each a part hereof.
 2

 3    34.    On or about the above stated dates, and sometime prior thereto, Defendants
      and each of them violated DANIEL HERNANDEZ’s civil rights, guaranteed by
 4
      the United States Constitution, federal law, the California Constitution and the
 5
      laws of the State of California thereby violating California Civil Code Sections
 6
      51.7 and 52.1 (b). Plaintiff asserts the violations of DANIEL HERNANDEZ’S
 7    rights pursuant to California’s Survival Statute, Code of Civil Procedure § 377.30
 8    et. seq.
 9

10    35.    As a proximate result of the aforementioned acts of Defendants, and each of
      them, Plaintiff suffered damage in a sum according to proof, and is entitled to the
11
      damages, statutory damages, treble damages, attorney's fees and costs provided for
12
      by Civil Code sections 52 and 52.1(h).
13

14                                FIFTH CAUSE OF ACTION
15
                          (VIOLATION OF 42 U.S.C. § 1985 (2))
16                    (By Plaintiff against All Individual Defendants)
17

18    36.    Plaintiff refers to and repleads each and every allegation contained in
      paragraphs 1 through 35 of this complaint, and by this reference incorporates and
19
      makes each a part hereof.
20

21
      37.    Commencing April 22, 2020 and thereafter, Defendant Officer TONI
22    MCBRIDE and DOES two or more of them, in the State of California, County of
23    Los Angeles, by reason of their animus against minorities, including Hispanic-

24    Americans of which class DANIEL HERNANDEZ belongs, invidiously

25
                                                13
26
     Case 2:20-cv-05154-DMG-KS Document 1 Filed 06/10/20 Page 14 of 16 Page ID #:14



 1
      discriminated against DANIEL HERNANDEZ in that they willfully and
 2    maliciously assaulted and murdered DANIEL HERNANDEZ without just cause
 3    and then lied about the facts, by false accounts and falsifying the reports. DOES 1-

 4    10 demonstrated invidious discrimination towards DANIEL HERNANDEZ as a
      Hispanic-American, and conspired together to act and fail to act in that they
 5
      willfully failed to intervene in the use of deadly force, failed to discipline and
 6
      approved of their inferior officers’ actions, failed to investigate properly and
 7
      independently the facts of the incident, maliciously falsified reports and failed to
 8    disclose all inculpatory evidence in favor of DANIEL HERNANDEZ, as
 9    hereinbefore alleged, for the purpose of impeding, hindering, obstructing and

10    defeating the due course of justice in the State of California and County of Los
      Angeles.
11

12
      38.   Defendants, and each of them, purposefully, under color of law, planned and
13    conspired to deny Plaintiff’s decedent the equal protection of the laws by (a)
14    denying the right to be free from unreasonable search and seizure; and (b) denying
15    the right not to be deprived of property and liberty without due process of law.

16
      39.   By virtue of the foregoing, Defendants, and each of them, violated 42 U.S.C
17
      § 1985 (2).
18

19    40.   As a direct and proximate result of the foregoing, Plaintiff has been damaged
20    as recited above and demands and is entitled to the damages recited in the First
21    Cause of Action, including but not limited to, general and punitive damages
      (except as to Defendant CITY) and attorney’s fees.
22

23

24

25
                                                 14
26
     Case 2:20-cv-05154-DMG-KS Document 1 Filed 06/10/20 Page 15 of 16 Page ID #:15



 1    WHEREFORE, plaintiff prays judgment against defendants and each of them, as
 2    follows:

 3    AS TO EACH CAUSE OF ACTION AS APPLICABLE
            1. For General damages in the sum according to proof;
 4
            2. For Special damages according to proof;
 5
            3. For Punitive damages as provided by law, in an amount to be proved
 6
      against each individual defendant;
 7          4. For attorney's fees pursuant to 42 U.S.C § 1988 and Calif. Civil Code §
 8    52.1(h);
 9          5. For Costs of suit;

10          6. For such other and further relief as the Court may deem proper.

11

12
      DATE: June 10, 2020
13

14                                                 MKRTCHYAN LAW
15                                   By: __________/s/Narine Mkrtchyan_________
16                                                 NARINE MKRTCHYAN

17                                                 Attorney for Plaintiff

18

19

20

21

22

23

24

25
                                              15
26
     Case 2:20-cv-05154-DMG-KS Document 1 Filed 06/10/20 Page 16 of 16 Page ID #:16



 1                             PLAINTIFF'S JURY DEMAND
 2          Plaintiff hereby demands trial by jury.

 3    DATE: June 10, 2020
                                      MKRTCHYAN LAW
 4

 5
                                      By: __________/s/Narine Mkrtchyan_________
 6
                                                      NARINE MKRTCHYAN
 7                                    Attorney for Plaintiff
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                               16
26
